DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Eriksson et al. (US Application 2017/0264417, hereinafter Eriksson).
Regarding claims 1, 15, 25, 28, Eriksson discloses a method, and apparatus (Figs. 4-14), for wireless communication at a user equipment (UE) (100) and a base station (200), comprising:
a processor (110/210),[AltContent: rect]instructions stored in the memory (120/220) and executable by the processor to cause the apparatus to:
 receiving and transmitting, on a downlink channel, a configuration defining a search space for a downlink control channel (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078], which recites defining a search space); 
Receiving and transmitting, on the downlink channel, a message comprising an indication of occupied control resources within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078], which recites an indication for occupied resource); 
monitoring a modified version of the search space for a downlink control information block based at least in part on the configuration and the indication (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078], which recites monitoring a modified search space); and 
receiving and transmitting, on the downlink control channel, the downlink control information block based at least in part on the monitoring (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078], which recites receiving DCI block based on the monitoring).  
Regarding claim 2, Eriksson discloses the method of claim 1, wherein the indication comprises one or more of: a preemption indication or a cancellation indication associated with a set of occupied data resources, the method further comprising: determining the occupied control resources based at least in part on the set of occupied data resources (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 3, Eriksson discloses the method of claim 2, further comprising: determining a frequency subband of the set of occupied data resources, wherein determining the occupied control resources is based at least in part on an association between the occupied control resources and the determined frequency subband (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 4, Eriksson discloses the method of claim 1, further comprising: determining the modified version of the search space based at least in part on the configuration (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 5, Eriksson discloses the method of claim 4, wherein the configuration indicates one or more selection parameters for the UE to determine one or more blind decoding candidates for the modified version of the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 6, Eriksson discloses the method of claim 1, further comprising: determining the modified version of the search space by dropping the occupied control resources from the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 7, Eriksson discloses the method of claim 6, further comprising: adding one or more blind decoding candidates to the modified version of the search space based at least in part on the dropping (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 8, Eriksson discloses the method of claim 7, further comprising: monitoring one or more unoccupied control resources in the modified version of the search space based at least in part on the adding (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 9, Eriksson discloses the method of claim 6, wherein determining the modified version of the search space comprises: mapping the occupied control resources within the search space to one or more control resource sets within the search space, wherein dropping the occupied control resources from the search is based at least in part on the mapping (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 10, Eriksson discloses the method of claim 6, wherein determining the modified version of the search space comprises: mapping the occupied control resources within the search space to one or more control resource sets within the search space based at least in part on a table, wherein dropping the occupied control resources from the search is based at least in part on the mapping (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 11, Eriksson discloses the method of claim 1, further comprising: identifying a bit field in the message, wherein the bit field comprises the indication of occupied control resources within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 12, Eriksson discloses the method of claim 1, further comprising: receiving, on the downlink channel, a radio resource control configuration message defining an association between preempted resources of a downlink data channel and the occupied control resources within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 13, Eriksson discloses the method of claim 1, wherein the downlink control channel 2 comprises a physical downlink control channel (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 14, Eriksson discloses the method of claim 1, wherein the configuration comprises a semi- static configuration (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 16, Eriksson discloses the method of claim 15, wherein the indication comprises one or more of a preemption indication or a cancellation indication associated with a set of occupied data resources (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 17, Eriksson discloses the method of claim 15, wherein modifying the version of the search space comprises: mapping the occupied control resources within the search space to one or more control resource sets within the search space based at least in part on a table (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 18, Eriksson discloses the method of claim 15, wherein modifying the version of the search space comprises: mapping the occupied control resources within the search space to one or more control resource sets within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 19, Eriksson discloses the method of claim 15, further comprising: modifying the version of the search space based at least in part on the configuration (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 20, Eriksson discloses the method of claim 19, wherein the configuration indicates one or more selection parameters for modifying the version of the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 21, Eriksson discloses the method of claim 15, further comprising: including the indication in a bit field in the downlink control information block, wherein the bit field comprises the indication of occupied control resources within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 22, Eriksson discloses the method of claim 15, further comprising: transmitting, on the downlink channel, a radio resource control configuration message defining an association between preempted resources of a downlink data channel and the occupied control resources within the search space (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 23, Eriksson discloses the method of claim 15, wherein the downlink control channel comprises a physical downlink control channel (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 24, Eriksson discloses the method of claim 15, wherein the configuration comprises a semi- static configuration (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 26, Eriksson discloses the apparatus of claim 25, wherein the indication comprises one or more of a preemption indication or a cancellation indication associated with a set of occupied data resources, wherein the instructions are further executable by the processor to cause the apparatus to: determine the occupied control resources based at least in part on the set of occupied data resources(Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
  	Regarding claim 27, Eriksson discloses the apparatus of claim 26, wherein the instructions are further executable by the processor to cause the apparatus to: determine a frequency subband of the set of occupied data resources, wherein determining the occupied control resources is based at least in part on an association between the occupied control resources and the determined frequency subband (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
 	Regarding claim 29, Eriksson discloses the apparatus of claim 28, wherein the indication comprises one or more of a preemption indication or a cancellation indication associated with a set of occupied data resources (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Regarding claim 30, Eriksson discloses the apparatus of claim 28, wherein the instructions to modify the version of the search space are executable by the processor to cause the apparatus to: map the occupied control resources within the search space to one or more 4 control resource sets within the search space based at least in part on a table (Abstract, [0072], [0082], [0089]- [0091], [0106]- [01078]).  
Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461